Citation Nr: 1029529	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1961 to November 
1963 and from September 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Denver, Colorado, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Denver, Colorado in April 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

In a statement dated in August 2008 the Veteran appears to raise 
additional claims for service connection, some of which have 
previously been considered and denied buy the RO.   However, no 
action has yet to be taken on these claims by the RO.  Therefore, 
the Board does not have jurisdiction over these claims, and they 
are referred to the RO for appropriate action.  


REMAND

The Veteran contends that he is entitled to service connection 
for PTSD.  However, additional evidentiary development is 
necessary before appellate review may proceed.  

As an initial matter, the Veteran has been diagnosed with PTSD in 
this case.  The Veteran has reported a number of stressors that 
allegedly took place during his time in service while stationed 
with the 608th Transportation Company in Vietnam.  He reported 
that he was involved in combat operations while serving in 
Vietnam, he witnessed bodies floating in the water, he received 
small arms fire while flying in helicopters, he was shot at while 
riding in a jeep, and he was in the vicinity of a Special Forces 
team who constantly fired rounds into the hillside.  The Board 
notes that the current record does not independently confirm the 
Veteran's claim of combat exposure, since he was not the 
recipient of an award or citation that indicates that he was in 
combat in Vietnam and a review of his personnel records does not 
indicate combat experience.  

The Board recognizes that an attempt was made to verify the 
Veteran's alleged in-service stressors with the U.S. Armed 
Services Center for Unit Records Research (CURR) in December 
2005.  It was concluded that upon review of the unit history 
submitted by the 608th Transportation Company for the period of 
June 27, 1941 through August 15, 1967, they were unable to 
document enemy activity or combat exposure.  The Veteran's claim 
was subsequently denied.  

However, the Veteran testified during his April 2010 hearing that 
he believed his alleged stressors took place around February 
1968.  The Veteran's representative indicated that January 1968 
to March 1968 would be a safe time frame for when the Veteran's 
alleged stressors occurred, and the Veteran agreed with this 
contention.  The record does not suggest that an attempt has been 
made to verify any of the Veteran's alleged in-service stressors 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC) for any point in time in 1968.  The Board recognizes that 
in June 2005, the RO did research reference materials and 
internet sites and concluded that there was no evidence of combat 
operations for the 608th Transportation Company at Dong Ba Thinh, 
Vietnam.  However, these sources do not in and of themselves 
confirm that the Veteran's alleged stressors are unverifiable or 
that they did not occur.  

Therefore, the JSRRC should be contacted in an attempt to verify 
the occurrence of the Veteran's alleged in-service stressors from 
January 1968 through March 1968.  This action must be undertaken 
before appellate review may proceed.  

In addition, the Board observes that effective July 12, 2010 the 
VA has amended its rules for adjudicating disability compensation 
claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the 
evidentiary standard for establishing the required in-service 
stressor in certain cases.  This revision adds to the types of 
claims the VA will accept through credible lay testimony alone, 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously only authorized VA to accept statements from Veterans 
who served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA will now rely 
on a Veteran's lay testimony alone to establish occurrence of a 
stressor related to hostile military or terrorist activity, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of service, and a VA psychiatrist or 
psychologist, or contract equivalent, determines that the claimed 
stressor is adequate to support a PTSD diagnosis and that the 
Veteran's symptoms are related to the claimed stressor.  

However, given this recent amendment to 38 CFR § 3.304(f) the RO 
has not had the opportunity to apply this amended regulation to 
the Veteran's claim.  As such, this case should be reviewed under 
the amended version of 38 CFR § 3.304(f).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The Veteran should again be asked to 
provide any additional information he has 
regarding his reported in-service stressors.  
The RO/AMC should then contact the U.S. Army 
and Joint Services Records Research Center 
for any information that may corroborate the 
claimed stressors, i.e., whether there is 
evidence of enemy fire or helicopters and/or 
jeeps being fired upon at any time from 
January 1968 through March 1968 for the 608th 
Transportation Company in Vietnam.  Any other 
details provided by the Veteran should also 
be submitted to the JSRRC for verification 
purposes.  

2.  The RO/AMC should then adjudicate the 
Veteran claim for service connection for PTSD 
under the amended version of 38 CFR § 
3.304(f), effective July 12, 2010.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


